Citation Nr: 1761132	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-12 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for lung cancer disease.


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to December 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision from the RO in Detroit, Michigan.  

In July 2017 the Veteran died.  The Veteran's death certificate is a part of the claim's file.  The appellant, who is the Veteran's surviving spouse, has been substituted in this appeal. 


FINDINGS OF FACT

1.  The Veteran was diagnosed with lung cancer disease in December 2010.

2.  The Veteran completed radiation treatment for lung cancer disease in May 2011. 

3.  The Veteran filed an informal claim for service connection for lung cancer disease on March 26, 2012.

4.  Prior to February 21, 2017, the Veteran was in remission from lung cancer and his pulmonary function tests results did not demonstrate the criteria for a 60 percent rating or higher. 

5.  On February 21, 2017, a surgical pathology report shows that the Veteran was diagnosed with metastatic mucinous adenocarcinoma in his left chest wall identical to his previous chest wall mass.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent from March 26, 2012 to February 20, 2017, for lung cancer disease and (residuals), have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6819-6600 (2017).

2.  The criteria for a 100 percent disability rating from February 21, 2017, for lung cancer have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6819 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had not previously raised any issues with the duty to notify or duty to assist prior to his death, and the appellant has not raised any issue subsequent to the Veteran's death in July 2017.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Ratings Claim, Generally

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155, 38 C.F.R. § 4.1. 

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the RO rated the Veteran's lung cancer under a hyphenated Diagnostic Code of 6819- 6600.

Under DC 6600, a 30 percent evaluation is assignable where pulmonary function tests reflect FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is assignable for FEV-1 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/gk/min (with cardiorespiratory limit).  A 100 percent evaluation is assignable for FEV-1 less than 40 percent predicted, or; the ratio of FEV in one second to FVC less than 40 percent, or; Diffusion Capacity of the Lung for Carbon monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; a requirement for outpatient oxygen therapy.  38 C.F.R. § 4.97.

Under DC 6600, pulmonary function tests are required unless a maximum exercise capacity test is of record and results are 20 ml/kg/min or less, there is documented pulmonary hypertension or cor pulmonale or right ventricular hypertrophy, there have been one or more episodes of acute respiratory failure, or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  Pulmonary function tests must be conducted post-drug or post-medication or post-inhalation therapy, because it is the post-drug or post-therapy results that are considered for rating purposes.  See 38 C.F.R. § 4.96(d)(5).  Post-bronchodilator pulmonary function tests are only not required when pre-bronchodilator pulmonary function tests are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  Evaluation should be done based on pulmonary function tests even when they are not consistent with clinical findings unless the examiner states why the pulmonary function tests are invalid. 38 C.F.R. § 4.96(d)(3).  When there is a disparity between the results of different pulmonary function tests (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), the test result deemed by the examiner to reflect most accurately the level of disability is used for rating purposes.  See 38 C.F.R. § 4.96(d)(6).  If the FEV-1 and FVC are both greater than 100 percent, do not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7).

Under Diagnostic Code 6819, malignant neoplasms, of any specified part of the respiratory system exclusive of skin growths are rated 100 percent disabling.  A rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure. Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  .

Lung Cancer from 
March 26, 2012 to February 20, 2017

In July 2013, the RO granted service connection for lung cancer and found that the Veteran's disability rating was non-compensable, effective March 26, 2012.  The Veteran's disease was in remission in March 2012.  The Veteran appealed the RO's decision.  

A May 2011 medical record from a private examiner reported that the Veteran had a diagnosis for Stage IIE2 non-bulky B-cell lymphoma, marginal zone type, in the left lung.  The examiner reported that the Veteran underwent radiation for lung cancer disease from April 26, 2011 to May 24, 2011.  

A May 2014 VA examiner reported that the Veteran's FVC was 76 percent predicted pre-bronchodilator and 74 percent predicted post-bronchodilator.  The examiner reported that the Veteran's FEV-1/FVC was 77 percent pre-bronchodilator and 79 percent post- bronchodilator.  The examiner reported that the Veteran's DLCO(SB) was 58 percent predicted post-bronchodilator and the pre- bronchodilator DLCO(SB) was not listed.  The examiner reviewed a CT scan from April 2014 and reported that there was no evidence of recurrent lung cancer disease.  

In August 2014, the RO increased the Veteran's disability rating to 30 percent disabling from March 26, 2012 under Diagnostic Code 6600.  The Veteran's disability was compensated as lung cancer (residual).

A November 2016 VA examiner reported that the Veteran's lung cancer disease was in remission.  The examiner reported that the Veteran's FVC was 68 percent predicted pre-bronchodilator and 71 percent predicted post-bronchodilator.  The examiner reported that the Veteran's FEV-1/FVC was 73 percent pre-bronchodilator and 75 percent post-bronchodilator.  

After review of the evidence of record in its entirety, the Board finds that the preponderance of the evidence is against an increase in the Veteran's initial disability rating prior to February 20, 2017.  The Board finds that the 30 percent disability rating under Diagnostic Code 6600 more closely approximates the Veteran's disability between March 26, 2012 and February 20, 2017.  

Under Diagnostic Code 6600 a higher disability rating is warranted when the evidence of record shows that an FEV-1 is 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/gk/min (with cardiorespiratory limit).  Based upon the May 2014 and November 2016 VA pulmonary function test results, which fall under the 30 percent criteria, the Board finds that an increase in the Veteran's disability rating is not warranted.  

Moreover, the VA examinations from May 2014 and November 2016 show that the Veteran's lung cancer was in remission.  Therefore, a re-evaluation under Diagnostic Code 6819 was not warranted as the higher of the two ratings is assigned.  See 38 C.F.R. § 4.7.  

In sum, the Board finds that the preponderance of the evidence is against an increase in the Veteran's initial disability rating .  See 38 C.F.R. § 4.97, Diagnostic Code 6600.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	

Lung Cancer Disease from February 21, 2017 and thereafter

A surgical pathology report from February 21, 2017, shows that the Veteran was diagnosed with metastatic mucinous adenocarcinoma in the left chest wall.  The report stated that the appearance of the tumor was essentially identical to that seen in the Veteran's previous chest wall mass.  

In Dorland's Medical Dictionary, 32nd Edition, metastatic, is the capacity to metastasize, a characteristic of malignant tumors.   

After review of the evidence of record, the Board finds that an increase in the Veteran's disability rating to 100 percent disabling is warranted under Diagnostic Code 6819.  Under Diagnostic Code 6819, the Veteran's lung cancer disease warrants the assignment of a 100 percent disability rating based upon the February 21, 2017 pathology report. 

In sum, the Board finds that the preponderance of the evidence warrants an increase in the Veteran's disability rating to 100 percent.  See 38 C.F.R. § 4.79, Diagnostic Code 6819.  


ORDER

Entitlement to an initial rating in excess of 30 percent for lung cancer from March 26, 2012 to February 20, 2017 is denied. 

Entitlement to a disability rating of 100 percent for lung cancer beginning February 21, 2017 is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


